07/02/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0591



                            No. DA 18-0591

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RANDALL KEITH ORTON,

           Defendant and Appellant.

                                ORDER


      Upon consideration of Appellant’s motion for a 30-day extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including August 20, 2020, within which to prepare, file

and serve Appellant’s response to the Ander’s brief.

           No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      July 2 2020